                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHARLES C. COOGAN,

        Plaintiff,
                                                  Case No. 18-cv-758-bbc
   v.

KEVIN CARR and CHERYL EPELETT,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.


        /s/                                                11/14/2019
        Peter Oppeneer, Clerk of Court                     Date
